DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on February 8, 2022.
Claims 3, 5, 10, 17, 19, and 23-24 are canceled.
Claims 1-2, 4, 6-9, 11-16, 18, 20-22, and 25-27 are pending.
Claims 1-2, 4, 6-9, 11-16, 18, 20-22, and 25-27 are examined.
This Office Action is given Paper No. 20220224 for references purposes only.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “based on the location of the device.” This phrase is vague and indefinite because it is unclear whether “the device” refers to the display device, or to the user device. For purposes of applying the prior art only, Examiner will interpret as “the user device.”
Claim 25 recites “within a predetermined proximity to the user.” This phrase is vague and indefinite because it is unclear whether this refers to “the predetermined proximity to the user” previously recited, or to “a second predetermined proximity to the user.” For purposes of applying the prior art only, Examiner will interpret as “the predetermined proximity to the user.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-9, 11-16, 18, 20-22, and 25-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morton et al. (US 2012/0271715) in view of Todasco et al. (US 2015/0348049).

Claim 1
Morton discloses:
at least one processor (processors, see [0089]) configured to execute the set of instructions to: 
determine a location of the user device (tracking location of each marker, see [0036]) within the environment based on a communication between the user device and at least one of the plurality of sensors (sensors, see [0032-0033]) positioned within the environment, wherein the plurality of sensors are associated 
identify an interaction phase (e.g. entry or exit from a detection region, browse aisles, see [0039], figure 8) of the user within the environment, the interaction phase being based on a behavior of the user prior to the user entering a checkout area of the environment; 
determine identification information of the user (marked ID associated with the consumer, see [0039]) associated with the user device; 
access profile information (consumer profile database, see [0039]) associated with the user; -2-Application No.: 15/206,007 Attorney Docket No.: 05793.3481-00000 
determine a time period (transit time to traverse the region or zone, see [0046]) associated with the user within the vicinity of the first product (product, e.g. in region A, see [0025], figure 1B) within the environment based on the location of the user device; 
determine whether the determined time period exceeds a predetermined threshold (threshold period of time, threshold dwell time in the zone, see [0039, 0080]), wherein the threshold is dynamically determined based on at least one of the profile information associated with the user or the location of the user device within the environment; 
determine first targeted interaction information (advertising content, see [0055-0056, 0067]) based on a location of the first product, the identified interaction phase, and the profile information associated with the user when the determined time period exceeds the predetermined threshold; 
configure the determined targeted information based on a capability of the user device (capabilities of mobile device, see [0093]); 
display the configured targeted information to the user on a display device (display device, see [0018, 0070]) present in the environment; 
determine whether the user completed a purchase (purchase, see [0097-0098]) in response to the displayed targeted information; -3-Application No.: 15/206,007 Attorney Docket No.: 05793.3481-00000 
determine second targeted interaction information associated with the user upon a determination that the user did not complete the purchase (advertising content 2 shown after advertising content 1, request additional additional ad, whether purchase detected, see [0067, 0074, 0083]); 
configure the determined second targeted information based on the capability of the user device (mobile device, see [0093]); and 
display the second targeted information to the user on the user device (mobile device, see [0093]).
Morton does not explicitly disclose:
a memory storing a set of instructions.
Todasco teaches:
a memory (memory, see [0109]) storing a set of instructions.
Morton discloses determining a user device location, identifying an interaction phase, determining user identification, accessing profile information, determining a time period and whether it exceeds a threshold, determining first targeted information, configuring the first targeted information based on user device capabilities, displaying the targeted information, determining whether a purchase was completed, determining 

Claims 14, 20
Morton discloses:
receiving a communication from a client device (tracking location of each marker, see [0033, 0036]) associated with a user including a user identifier (marked ID associated with the consumer, see [0039]) and a sensor identifier (region ID and zone ID, see [0037]) associated with at least one of a plurality of sensors (sensors, see [0032-0033]) positioned within the environment, wherein the plurality of sensors are associated with distinct products (products, see [0018, 0023]) of a plurality of products within the environment to detect a presence of the client device in a vicinity of a first product of the plurality of products; 
determining, by one or more processors, an identity of the user (marked ID associated with the consumer, see [0039]) and a location of the user (tracking 
determining an interaction phase (e.g. entry or exit from a detection region, browse aisles, see [0039], figure 8) of the user within the environment, the interaction phase being based on a behavior of the user prior to the user entering a checkout area of the environment; 
accessing, by the one or more processors, profile information (consumer profile database, see [0039]) associated with the user; -6-Application No.: 15/206,007 Attorney Docket No.: 05793.3481-00000 
determining, by the one or more processors, a time period (transit time to traverse the region or zone, see [0046]) associated with the user within the vicinity of the first product (product, e.g. in region A, see [0025], figure 1B) based on the determined location of the user; 
determining, by the one or more processors, whether the determined time period exceeds a predetermined threshold (threshold period of time, threshold dwell time in the zone, see [0039, 0080]), wherein the threshold is dynamically determined based on at least one of the profile information associated with the user or the first product within the environment; 
determining, by the one or more processors, first targeted interaction information (advertising content, see [0055-0056, 0067]) for the user based on a location of the first product, the identified interaction phase, and the accessed profile information associated with the user, when the determined time period exceeds the predetermined threshold; 
displaying, by the one or more processors, the determined first targeted information (display device, see [0018, 0070]) to the user on a display device (display device, see [0018, 0070]) present in the environment; 
determining, by the one or more processors, whether the user completed a purchase (purchase, see [0097-0098]) in response to the displayed targeted information; 
determining, by the one or more processors, second targeted interaction information associated with the user upon a determination that the user did not complete the purchase (advertising content 2 shown after advertising content 1, request additional additional ad, whether purchase detected, see [0067, 0074, 0083]); 
configuring by the one or more processors, the determined second targeted information based on capabilities (capabilities of mobile device, see [0093]) of the client device; and -7-Application No.: 15/206,007 Attorney Docket No.: 05793.3481-00000 
displaying, by the one or more processors, the second targeted information to the user on the client device (mobile device, see [0093]).
Morton does not explicitly disclose:
A sensor identifier.
Todasco teaches:
A sensor identifier (beacon identifier, see [0019]).
Morton discloses receiving a user identifier, determining a user location, identifying an interaction phase, accessing profile information, determining a time period and whether it exceeds a threshold, determining first targeted information, displaying the first 

Claims 2, 27
Furthermore, Morton discloses:
the profile information of the user comprises information corresponding to a prior location of the user (region or zone event, e.g. entry or exit, see [0039]) within the environment determined during a prior interaction (past purchases and purchase behavior, see [0039]) with the environment.

Claims 4, 18, 22
Furthermore, Morton discloses:
the at least one processor is further configured to execute the set of instructions to determine whether the display device (display device, see [0036]) is within a predetermined proximity (marker enters into an area in proximity, marker in display zone, see [0032]) to the user device associated with the user based on the location of the device.

Claims 6, 26
Furthermore, Morton discloses:
the at least one processor is configured to access the profile information (consumer profile database, see [0039]) of the user based on the identified interaction phase (e.g. entry or exit from a detection region, browse aisles, see [0039], figure 8) of the user within the environment.

Claim 7
Furthermore, Morton discloses:
the at least one processor is configured to determine the location of the user device based on a received identifier (region ID and zone ID, see [0037]) of the at least one of the plurality of sensors.

Claims 8, 15
Furthermore, Morton discloses:
the plurality of sensors positioned within the environment are configured to communicate with the user device using a short-range communication protocol (e.g. Bluetooth, ZigBee, WiFi, see [0027]).

Claim 9
Furthermore, Morton discloses:
the first targeted interaction information (advertising content, see [0029]) is determined based on a detected movement (presence of marker in the detection region, e.g. entered the region, see [0029]) of the user device within the environment.

Claim 11
Furthermore, Morton discloses:
the user device comprises a user tag (tag, see [0018, 0027]).

Claim 12
Furthermore, Morton discloses:
the user device associated with the user comprises a client device (mobile device, see [0021, 0040]).

Claim 13
Furthermore, Morton discloses:
the at least one of the plurality of sensors comprises a beacon (e.g. reader antenna, see [0033]).

Claims 16, 21
Furthermore, Morton discloses:
determining the location of the user based on a known location of the sensor associated with the received sensor identifier (region ID and zone ID, see [0037]).

Claim 25
Furthermore, Morton discloses:
providing the second targeted interaction information for display to the user via the display device based on the determination that the display device (display device, see [0036]) is within a predetermined proximity to the user (marker enters into an area in proximity, marker in display zone, see [0032]).
		
Response to Arguments 
Applicant does not present arguments regarding the new art Morton, which was referenced in the Advisory Action mailed on November 24, 2021. Please see new mapping above. 

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Todasco (US 2015/0154675) discloses receiving shopping information from beacon devices in a physical location.
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.